Citation Nr: 0709465	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  03-37 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.

2.  Entitlement to a rating in excess of 10 percent for a 
right shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1989 to August 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in June 2003 and 
September 2004 by the Waco, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In September 2005, 
the veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The issues on appeal were 
remanded for additional development in January 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence demonstrates the veteran's service-connected 
left knee disability is presently manifested by no more than 
slight knee impairment.  

3.  The veteran's service-connected right shoulder disability 
is presently manifested by tendonitis without evidence of 
major arm motion limited at shoulder level, to include as a 
result of pain or dysfunction.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2006).

2.  The criteria for a rating in excess of 10 percent for a 
right shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5024 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in April 2003, May 2004, and 
February 2006.  Adequate opportunities to submit evidence and 
request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in July 
2006.  Further attempts to obtain additional evidence would 
be futile.  The Board finds the available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

Left Knee Disability
Factual Background

Service medical records show the veteran sustained an injury 
to the left knee while running an obstacle course in March 
1998.  He underwent arthroscopy and debridement of a left 
lateral meniscal tear in November 1998.  

On VA examination in May 2000 the veteran complained of pain 
estimated as eight to nine on a ten point scale with any 
running or squatting.  Muscle strength was 5/5.  There was 
tenderness to palpation of the left knee.  McMurray's testing 
was negative.  Leg flexion was to 130 degrees with pain at 
that level.  X-rays of the left knee were normal.  The 
diagnoses included left knee post-operative residuals.  

In correspondence dated in April 2003 the veteran requested 
entitlement to an increased rating for his left knee 
disability.  He stated he experienced increased pain over the 
years and that the use of his knee was becoming more limited.  

On VA examination in September 2003 the veteran complained of 
an aching throbbing pain to the left knee estimated as six on 
a ten point scale with weakness, stiffness, instability, 
occasional locking, and fatigability.  He denied any 
swelling, dislocation, or episodes of subluxation, but noted 
occasional heat and redness during flare-ups.  During periods 
of pain he used ice which provided some relief.  He stated he 
used a brace for additional support and took over-the-counter 
medication for pain control.  He estimated his pain during 
flare-ups as eight on a ten point scale which occurred 
approximately once per week.  He reported the required 
activity of his employment as a police officer aggravated his 
pain.  

The examiner noted there was good active and passive range of 
motion with left lower extremity motion from 0 to 140 
degrees.  There was no objective evidence of painful motion, 
edema, effusion, instability, weakness, tenderness, redness, 
or heat.  The veteran walked with a slight limp in fear of 
further injury to the left extremity.  There was no laxity of 
the ligaments and varus and valgus maneuvers and anterior and 
posterior cruciate ligaments were unremarkable.  X-rays 
revealed a normal left knee.  The diagnosis was left knee 
degenerative joint disease.  The examiner stated the veteran 
appeared to be having a good day, but that with his job 
requirements he would have periods of flare-ups with 
erythema, warmth, and greater limitation of motion.  

Private medical records dated in September 2000 noted the 
veteran complained of continued pain to the anterior left 
knee with a sense of weakness climbing and descending stairs 
or arising from a sitting position.  Examination revealed no 
definite effusion or ligamentous laxity.  Motion was full 
from 0 to 140 degrees.  There was crepitation on motion, 
significant medial patellar tenderness, and minimal joint 
line tenderness.  The diagnosis was left knee injury with 
probable patellofemoral chondral injury.  Records show he 
underwent arthroscopy with partial meniscectomy and partial 
synovectomy in March 2001.  

At his personal hearing in September 2005 the veteran 
testified that he had been informed that in the future he 
would need a knee replacement and that he was unable to do 
certain things, such as running and lifting, as well as he 
had previously.  He stated he was unable to stand in one 
position for a prolonged period of time.  He estimated that 
he could probably walk a few miles, but that his running 
ability was severely limited and that climbing stairs was 
occasionally painful.  He stated that a few times per week 
his knee would lock, that he was limited in his physical 
abilities to do his job, and that he was constantly on guard 
to prevent aggravation of his disability.

On VA examination in September 2006 the veteran complained of 
left knee pain estimated as five or six on a ten point scale 
with stiffness and periodic swelling.  He stated that any 
increased physical exertion caused swelling which lasted 
approximately one week before recovering to his normal 
functioning level.  He stated he wore a brace on an as needed 
basis.  He denied any subluxation or dislocation.  He 
reported he was currently working as a police detective with 
no other functional limitations, but that he had given up his 
prior position as an officer because of the excessive 
physical requirements of that job.  

The examiner noted the left knee was tender in the lateral 
aspect of the left knee joint, along the lateral border, and 
along the patellofemoral borders.  There was no effusion.  
Lachman's and McMurray's testing was negative.  Range of 
motion was from 0 to 125 degrees with mild to moderate pain 
at the end range of flexion.  There was no additional 
limitation with repetitive use.  The veteran's gait was 
slightly antalgic because of his left knee.  X-rays of the 
left knee were normal.  The diagnoses included left knee 
status post arthroscopic surgery with moderately severe left 
knee patellofemoral syndrome.  There was no evidence of 
locking.  The examiner stated there were moderate limitations 
of function with flare-ups and repetitive prolonged use.  



Analysis

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).

526
1
Leg, limitation of extension of:

Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).


 
Normal knee flexion and extension.  38 C.F.R. § 4.71, Plate 
II (2006).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2006).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

Based upon the evidence of record, the Board finds the 
veteran's service-connected left knee disability is presently 
manifested by no more than slight knee impairment.  Although 
there is no evidence of recurrent subluxation or lateral 
instability, the disorder is most appropriately rated by 
analogy under the criteria for diagnostic code 5257.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).  


In a VA General Counsel opinion, it was determined that a 
separate rating could be awarded for limitation of motion of 
the knee.  However, a separate rating must be based upon 
additional disability.  When a knee disorder is already rated 
under Code 5257, the veteran must also have limitation of 
motion under Code 5260 or Code 5261 in order to obtain a 
separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero-percent rating under 
either of those Codes, there is no additional disability for 
which a rating may be assigned.  Cf. Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  Where additional disability is shown, however, 
a veteran rated under Code 5257 can also be compensated under 
Code 5003 and vice versa.  VAOPGCPREC 23-97 (July 1, 1997).  

There is no evidence the veteran's knee disability is 
manifest by noncompensable limitation of leg flexion or 
extension, including as a result of pain or dysfunction, as 
to warrant a higher or separate rating under alternative 
criteria.  

Although the September 2006 VA examiner provided a diagnosis 
of moderately severe left knee patellofemoral syndrome and 
noted the veteran would have moderate limitations of function 
during flare-ups, pain itself is not a ratable disability for 
VA compensation purposes.  Patellofemoral pain syndrome 
(chondromalacia of patella, retropatellar pain syndromes, 
patellofemoral syndrome) is defined as a group of disorders 
characterized by anterior knee pain between the patella and 
the femur, especially on climbing or descending stairs or on 
squatting.  There may be deep tenderness on palpation and 
pressure on the patella, crepitus on motion, a grinding 
sensation behind the patella, and occasionally swelling.  68 
Fed. Reg. 7018 (Feb. 11, 2003).  Therefore, entitlement to a 
rating in excess of 10 percent is not warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's knee disability is 
adequately rated under the available schedular criteria.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Right Shoulder Disability
Factual Background

Service medical records show the veteran complained of a 
history of right shoulder pain in February 1999.  It was 
noted that he was an avid weight lifter.  A diagnosis of 
right acromioclavicular arthrosis was provided in June 1999.  

On VA examination in May 2000 the veteran complained of right 
shoulder pain estimated as six to seven on a ten point scale 
which occurred five to six times per week with any strenuous 
activity or laying on the shoulder.  It was noted he was 
right hand dominant.  Muscle strength was 5/5.  There was 
tenderness to palpation of the anterior shoulder.  Range of 
motion studies revealed flexion to 180 degrees, extension to 
60 degrees, abduction to 180 degrees with pain at that level, 
adduction to 75 degrees, internal rotation to 90 degrees, and 
external rotation to 90 degrees.  X-rays of the right 
shoulder revealed a surgical resection of the distal 
clavicle.  The diagnoses included bilateral shoulder 
tendonitis.  

Private medical records dated in June 2000 show the veteran 
sustained a right shoulder injury with possible anterior 
capsular sprain and anterior subluxation.  Records show the 
veteran underwent operative arthroscopy of the right shoulder 
in November 2000 with extensive debridement of labral tears, 
debridement of multiple loose bodies, extensive synovectomy, 
and chondroplasty of the glenoid.  Examination under 
anesthesia revealed no significant anterior, posterior, or 
inferior laxity.  A subsequent report noted well-healed 
incisions with full forward flexion and no pain on resisted 
motion.  A January 2004 report noted he injured his right 
shoulder while lifting weights.  Physical examination 
revealed full motion with tenderness over the interval 
between the acromion and distal clavicle.  The diagnosis was 
right shoulder pain secondary to an acromioclavicular joint 
sprain and possible trapezius strain.  Examination in 
February 2004 revealed full motion with slight tenderness at 
the acromioclavicular interval.  There was no evidence of 
pain or weakness with resisted internal rotation, external 
rotation, or abduction.  An impingement maneuver was 
negative.  There was slight pain with horizonal adduction.  

On VA examination in August 2004 the veteran reported he was 
able to perform his usual functions as a police officer and 
lift weights, but that he could not use weights as heavy as 
he once could.  He complained of pain if he slept on his 
right side and of some discomfort with stretching motions.  
Range of motion studies revealed forward flexion to 180 
degrees, abduction to 180 degrees, external rotation to 
90 degrees, and internal rotation to 90 degrees.  Rotator 
cuff strength was 5/5.  There was no crepitation.  The arm 
and upper body musculature was markedly developed and it was 
noted the veteran continued weight lifting.  There was no 
particular tenderness on range of motion testing, but there 
was mild tenderness on supraspinatus testing on the right.  
X-rays revealed surgical amputation of the distal aspect of 
the clavicle, but the humeral head was intact.  There was no 
evidence of arthritis, fracture, or dislocation.  The 
diagnosis was status post right shoulder distal clavicle 
resection with recurrent pain.  

At his personal hearing in September 2005 the veteran 
testified that every four months he received a cortisone shot 
to the right shoulder and that his pain was continuous.  He 
estimated his pain as six to seven on a ten point scale, but 
stated that he was able to raise his arm above shoulder level 
even during flare-ups of pain.  He reported he experienced 
weakness and fatigue and that his activities were limited 
because of this disorder.  

On VA examination in September 2006 the veteran complained of 
right shoulder flare-ups on pull-ups, push-ups, and bench 
pressing.  He stated he had stopped performing these 
activities and that he had stopped weight training.  He also 
stated he was able to perform his present job as a police 
detective with no other functional limitations.  An 
examination revealed tenderness in the supraspinatus area of 
the right shoulder.  Range of motion studies revealed flexion 
to 170 degrees, abduction to 170 degrees, and external and 
internal rotation to 60 degrees.  Motion was not associated 
with any pain and there was no additional limitation with 
repetitive use.  X-rays revealed surgical resection of the 
distal clavicle.  The diagnoses included rotator cuff 
tendonitis with status post right shoulder decompression 
surgery and resection of the distal clavicle and moderate 
right shoulder tendonitis.  

Analysis

5024
Tenosynovitis

The diseases under diagnostic codes 5013 through 5024 
will be rated on limitation of motion of affected 
parts, as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Code 5024 (2006).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

520
1
Arm, limitation of motion of:
Major
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2006).

520
2
Humerus, other impairment of:
Major
Minor

Loss of head of (flail shoulder)
80
70

Nonunion of (false flail shoulder)
60
50

Fibrous union of
50
40

Recurrent dislocation of at 
scapulohumeral joint:



With frequent episodes and guarding of 
all arm movements
30
20

With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:



Marked deformity
30
20

Moderate deformity
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2006).

5203






Clavicle or scapula, impairment of:
Major
Minor

Dislocation of
20
20

Nonunion of:

With loose movement
20
20

Without loose movement
10
10

Malunion of
10
10

Or rate on impairment of function of contiguous joint.
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2006).

  
38 C.F.R. § 4.71, Plate I (2006).

Based upon the evidence of record, the Board finds the 
veteran's service-connected right shoulder disability is 
presently manifested by tendonitis without evidence of major 
arm motion limited at shoulder level, to include as a result 
of pain or dysfunction.  The veteran's shoulder disability is 
appropriately rated by under the criteria for diagnostic code 
5003 for noncompensable limitation of arm motion.  While the 
most recent VA examination revealed forward flexion and 
abduction that were 10 degrees less than normal due to pain, 
the veteran's arm motion is not demonstrated to be limited to 
a compensable level including as a result of pain and 
dysfunction.  There is also no evidence of dislocation, 
nonunion, or malunion of the scapulohumeral joint or the 
clavicle for a higher or separate rating under alternative 
rating criteria.  Therefore, entitlement to a rating in 
excess of 10 percent is not warranted.  The preponderance of 
the evidence is against the veteran's claim.



ORDER

Entitlement to a rating in excess of 10 percent for a left 
knee disability is denied.

Entitlement to a rating in excess of 10 percent for a right 
shoulder disability is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


